FILED
                             NOT FOR PUBLICATION                            OCT 11 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOHN SMITH,                                      No. 10-56113

               Plaintiff - Appellant,            D.C. No. 2:09-cv-05440-RGK-
                                                 JEM
    v.

JOHN MARSHALL, Warden; et al.,                   MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

      California state prisoner John Smith appeals pro se from the district court’s

judgment dismissing his Religious Land Use and Institutionalized Persons Act

(“RLUIPA”) and 42 U.S.C. § 1983 action. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo the district court’s dismissal under Federal Rule of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Civil Procedure 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We

affirm.

         The district court properly dismissed Smith’s First Amendment free exercise

and RLUIPA claims because the prison’s restrictions on third-party purchases of

prayer oil did not substantially burden Smith’s ability to practice his religion. See

42 U.S.C. § 2000cc-1(a)(1)-(2); Shakur v. Schriro, 514 F.3d 878, 884-85 (9th Cir.

2008).

         We do not consider contentions raised for the first time on appeal. See Smith

v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

         AFFIRMED.




                                            2                                   10-56113